Title: John Adams to Thomas Jefferson, 13 Dec. 1785
From: Adams, John
To: Jefferson, Thomas


          
            
              Dear Sir
            
            

              Grosvenor Square

              Decr. 13. 1785.
            
          

          I have received a Letter from my Friend General Warren of Milton
            Hill near Boston, acquainting me, that Congress have it in Contemplation to appoint
            their Ministers Consuls General, or rather to give them Authority to appoint Consuls,
            and that you are to have the nomination of that officer for Lisbon. that his son Winslow
            Warren, went Sometime ago And Settled at Lisbon, partly upon Some Encouragement of some
            Members of Congress that he might have that Place and requesting me to write you upon
            the Subject.
          I Sincerely hope, As far as it concerns myself that Congress,
            instead of giving me the Appointment of any, may do the Business themselves For there
            can be no Employment more disagreable than that of weighing Merit, by the Grain
            & scruple because the World very seldom form an Opinion of a Man precisely the
            Same with his own, and therefore the Scales will always be objected to, as not justly
            ballanced. It is worse than the Business of a Portrait Painter, as Men are generally
            better Satisfied with their own Talents and Virtues, than even with their Faces.—I fancy
            you will not be delighted with this Amuzement more than myself, but if We are ordered
            upon this service, I suppose We must do it. in which Case, I only pray you to remember
            that Mr Warren now at Lisbon is a Candidate. I have known
            him from his Infancy, from his very Cradle.—He is an ingenious and as far as I have
            observed a modest Man. His Education, Connections and Course of Life, having been bred
            to Trade has been Such that his Qualifications for the Place may be Supposed to be as
            good as any who will probably apply for it, or accept of it. Coll Otis his Grandfather,
            the famous James Otis his Unkle, his other Unkles, and his Father, have been to my
            Knowledge, for these five and twenty Years, among the firmest and steadiest supporters
            of the American Cause.—I declare, I dont believe there is one Family upon Earth to which
            the United states are so much indebted for their Preservation from Thraldom.— —There was
            scarcely any Family in New England had such Prospects of Opulence and Power under the
            Royal Government. They have sacrificed them all.—It is true, and I know you will act
            upon the Maxim, that the Public Good alone is the Criterion but it is equally true that
            the public Good requires that such conspicuous and exemplary services and sacrifices,
            should not be neglected, and therefore Considerations of this sort ever did, and ever
            will and ever ought in some degree to influence Mankind.—I know of no other
            Candidate.—possably there will be Several, and I know you will decide upon the purest
            Principles and with mature deliberation, and therefore I shall not only acquiesce in but
            defend your Decision, tho it may be against my young Friend the son of a very old and
            much beloved one. I am with / usual Esteem, dear Sir, your Sincere Friend & /
            very humble Servant

          
            
              John Adams.
            
          
        